Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/22/2021.
           Claims 1-21 are currently pending.
           Claims 1-4, 9, 15-19 have been amended.
            Claim 21 are nearly added.
            Claims 1 and 19 are independent claims.

Reasons for Allowance
2.        Claims 1-21 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method for determining a position of a movable object, comprising: generating an electromagnetic exciter field, the electromagnetic exciter field being configured to excite the movable object to develop a magnetic response field; determining a plurality of measurement values for the magnetic response field by measuring the magnetic response field at a plurality of determining the position of the movable object based on a comparison of the plurality of measurement values with a plurality of reference values, wherein each reference value is assigned to a reference position of the movable object, and wherein each reference value is determined by a simulation.” as claimed in claim 1. 

          Regarding claim 19, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “An apparatus for determining a position of a movable object, comprising: an exciter module configured to generate an electromagnetic exciter field, the electromagnetic exciter field being configured to excite the movable object to develop a magnetic response field; a measurement module configured to determine a plurality of measurement values for the magnetic response field by measuring the magnetic response field at a plurality of predetermined measuring positions; and an evaluation module configured to determine the position of the movable object based on a comparison of the plurality of measurement values with reference values, wherein each reference value is assigned to a reference position of the movable object, and wherein the reference values are each determined by a simulation.” as claimed in claim 19.

        As to claim(s) 2-18, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 20, the claim is allowed as it further limit allowed claim 19.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Yang (U.S Pat. 10345118) discloses an apparatus for high speed location determinations are disclosed. An example apparatus includes at least two coils arranged along a zone of interest to generate a magnetic field, and a sensor to measure a change in the magnetic field associated with the at least two coils as an object of interest moves within or into the zone of interest. The example apparatus also includes a processor to determine a position of the object of interest based on the measured change (see specification for more details).              Englert (U.S Pub. 20080085790) discloses a method for deciding whether a movable object has been brought through a goal having a goal area defined by the goal, an internal magnetic field being measurable, within the goal area or in parallel with the goal area, which is larger than an external magnetic field present outside the goal area, the method including a step of generating the internal magnetic field within the goal, a step of providing information about a magnetic field experienced by the movable object, and a step of evaluating the information about the magnetic field to provide a goal statement by means of a detection that the movable object has passed through the internal magnetic field (see specification for more details).
             Eskildsen (U.S Pub. 20080252015) discloses a system is disclosed for detection of whether a movable object, such as a sports object, e.g. a football or an ice hockey puck, has passed goal plane. It is known to encircle the goal plane with conductors to produce an electromagnetic field to excite signal emitter means in the movable object, alternatively detect the signal emitted by the emitter means. With the present invention these circuits are sectioned .
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
10/18/2021